Citation Nr: 1521353	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted entitlement to service connection for ischemic heart disease and assigned a 10 percent disability rating.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected ischemic heart disease.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.  

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of his claim, to include third-party statements regarding the Veteran's inability to work.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Ischemic Heart Disease

The Veteran contends that his service-connected ischemic heart disease is more severe than reflected by his 10 percent disability rating. 

The Board finds that the evidence of record is insufficient to determine the severity of the Veteran's ischemic heart disease.  Specifically, in September 2012, the Veteran was afforded a VA examination.  The VA examiner indicated that METs testing was not completed because it is not required as part of the Veteran's treatment plan.  The examiner did not complete an interview-based METs test based on a finding that the Veteran did not report dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  However, the examiner also opined that the Veteran's ischemic heart disease impacted his ability to work due to "no heavy physical exertion."  

The applicable rating criteria state that METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, and (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  38 C.F.R. § 4.100(b) (2014).  If METs testing cannot be performed due to medical reasons, an estimation by a medical examiner of the level of activity, expressed in METs and supported by specific examples, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

Here, the Veteran's left ventricular ejection fraction was 60 percent and there is no evidence that he exhibited chronic congestive heart failure or any episodes of congestive heart failure within the year preceding the September 2012 VA examination.  Moreover, there is no evidence in the record that stress testing is medically contraindicated.  Additionally, in his November 2013 substantive appeal, the Veteran indicated that he never denied experiencing symptoms of dyspnea, fatigue, angina, dizziness, or syncope during the September 2012 VA examination.  Similarly, during the August 2014 hearing, the Veteran testified that he experiences dizziness, dyspnea, and fatigue with any type of physical activity.  The Veteran's spouse testified that the Veteran has difficulty breathing "doing just minimal physical activities in the house."  An April 2013 treatment record showing treatment for persistent dyspnea supports the Veteran's assertions.

Given the foregoing, the Board finds that the September 2012 examination report obtained in this case is not adequate, as it failed to provide medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that a more thorough and contemporaneous examination, with METs testing, is needed to fully and fairly evaluate the Veteran's claim of entitlement to an increased rating for ischemic heart disease.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

TDIU

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has not worked since August 2013.  See March 2015 Correspondence.  Additionally, the September 2012 VA examiner opined that the Veteran's ischemic heart disease impacted his ability to work, and, in a September 2014 letter, the Veteran's VA physician opined that the Veteran is unable to work due, in part, to his heart condition.  Moreover, the Veteran testified at the August 2014 hearing that he was unable to work because of fatigue and dizziness caused by his heart disease.  This evidence suggests that the Veteran may be unemployable as a result of his service-connected ischemic heart disease.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected ischemic heart disease.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Outstanding Records

The claims file contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  Specifically, in a March 2015 letter from Housing Resources, the executive director indicated that the Veteran "has not been working due to his service connected disability and has been receiving social security since August of 2013."  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Finally, since the claims file is being returned, it should be updated to include VA treatment records compiled since October 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his separation, termination, or retirement from employment; and that he should submit evidence such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, relating to post or prospective employment that has resulted in earned income that does (or did) not exceed the poverty  threshold for one person.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from October 2013 to the present.

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected ischemic heart disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope. 

If a laboratory determination of METs by exercise testing cannot be conducted due to medical reasons, the examiner must provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.

The examiner must also report on left ventricular dysfunction, to include ejection fraction percentages.  The examiner must also indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The examiner should also state whether the Veteran's ischemic heart disease results in chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's ischemic heart disease has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's ischemic heart disease.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim, including a claim of entitlement to a TDIU due to service-connected ischemic heart disease.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




